Glenda Sue Faughn v. Doyle E. Faughn









  





IN THE
TENTH COURT OF APPEALS
 

No. 10-01-301-CV

     GLENDA SUE FAUGHN,
                                                                              Appellant
     v.

     DOYLE E. FAUGHN,
                                                                              Appellee
 

From the 77th District Court
Freestone County, Texas
Trial Court # 99-207-A
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      Appellant has filed a motion to dismiss this appeal under Rule of Appellate Procedure
42.1(a)(1).  See Tex. R. App. P. 42.1(a)(1).  Appellee has not filed a response.  Accordingly,
the appeal is dismissed.
                                                                   PER CURIAM
Before Chief Justice Gray,
      Justice Vance, and
      Justice Reyna
Appeal dismissed
Opinion delivered and filed January 14, 2004
[CV06]